DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the 35 U.S.C. 102, 103 and 112 rejections have been fully considered and are persuasive. The rejections have been withdrawn. However, upon further consideration of Applicant’s amendments, new grounds of rejection have been entered.
Specification
The disclosure is objected to because of the following informalities: the phrase “metallic, single-ply or multi-ply layer” appears repeatedly when it should be “metallic, single-ply or multi-ply, layer” or “metallic single-ply or multi-ply layer”.  
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities: the phrase “metallic, single-ply or multi-ply layer” appears repeatedly when it should be “metallic, single-ply or multi-ply, layer” or “metallic single-ply or multi-ply layer”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “wherein the metallic multi-ply layer contains…tin or tin and at least one alloying element for tin…wherein the metallic multi-ply layer is formed from two, three, or more plies, wherein one or more plies containing tin and one or more plies containing at least one alloying element for tin…are arranged alternatingly”. This limitation is indefinite because the claim is inconsistent with itself. Claim 1 starts by defining the multi-ply layer as being either tin or tin with an alloying element(s), and then later states that the multi-ply layer is contains both tin and an alloying element(s) with tin. Furthermore, since tin is present with an alloying element, it cannot comprise 100% at of the multi-play layer. For purposes of examination, the claim will be examined without regard for the multi-ply layer containing only tin. Dependent claims 2-5, 7-12 and 14-20 are indefinite by virtue of dependence from an indefinite claim.
Claim 13 recites: “the metallic, single-ply or multi-ply layer contains b1) tin or tin and at least one alloying element…or b2) magnesium and at least one alloying element…”. Claim 13 goes on to recite: “wherein the metallic, single-ply or multi-ply layer contains tin or is a tin layer”. Accordingly, the claim is inconsistent with itself by setting forth different delineations of what “the metallic single-ply or multi-ply layer” is. For purposes of examination, the “b2” alternative has not been considered.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 2 recites possible elements for the “at least one alloying element” with tin and magnesium. Claim 1, from which claim 2 depends, gives a narrower list of the possible elements for the at least one alloying element for tin and magnesium. Claim 2 therefore fails to further limit claim 1.
Allowable Subject Matter
Claims 1, 3-5 and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the claimed arrangement of layers for a coated substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784